Title: [March 1769]
From: Washington, George
To: 

 


Mar. 1. Rid to Muddy hole—Doeg Run & Mill Plantations with Mr. W[arne]r Washington, who with his Lady & Miss Betcy Washington that came yesterday also dind & lodgd here today &ca. Mr. Willm. Crawford came in the Afternoon.
 


2. At home all day with the above Company.
 


3. Went to the Vestry at Pohick Church and returnd abt. 11 Oclock at Night. Found Mr. Tibbles here.


   
   GW was late in returning because the proposed location of the new Pohick Church was not wearing well with the minority of vestrymen who lived conveniently near the old church. After prolonged debate lasting well into the evening, the vestry finally accepted Daniel French’s bid for building the new church, but “not having compleated their business,” they adjourned till “Fryday the Seventh Day of April next” to sign the articles of agreement (Truro Vestry Book, 137, DLC). For the tradition that GW led the Crossroads majority and George Mason led the old-location minority, see slaughter [1]Philip Slaughter. The History of Truro Parish in Virginia. Edited by Edward L. Goodwin. Philadelphia, 1908., 63–64; mvarAnnual Report of the Mount Vernon Ladies’ Association of the Union. Mount Vernon, Va., 1854–., 1964, 22–25.



   
   mr. tibbles: GW to Thomas Lewis, 5 May 1774, refers to “Mr. Theobald (or Tibbles, as he is commonly called),” who was a partner of Michael Cresap in a western land speculation scheme (DLC:GW).



 


4. Warnr. Washington & Lady & Captn. Crawford & Mr. Tibbles went away after Brea[kfast]. Myself at home all day.
 


5. Went up to Alexa. after fieldg. Lewis & brot. him down to Dinner where I found Mr. Wr. Washington—who returnd after Din[ner].
 


6. Set out with Fieldg. Lewis for Fredg. where we reachd after dinner at Peyton’s on Acquia—i.e. reachd my Mother’s.


   
   Peyton’s ordinary, on Aquia Creek in Stafford County, was about 16 miles above Fredericksburg on the main road from Alexandria (see riceHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:93, 177). While GW was at Ferry Farm he gave his mother £3 cash (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).



 


7. Went to Fredericksburg & remaind there all day—ding. at Colo. Lewis’s.
 


8. Still there, dind at the same place, spending the Evening at Weedon’s at the Club.



   
   George Weedon (c.1734–1793) kept a “large and commodious” tavern on the main street of Fredericksburg (now Caroline Street) “nearly opposite” the town hall and public market. Frequented “by the first gentlemen” of Virginia and “neighboring colonies,” it contained “a well accustomed billiard room” and was the place where local horse races were arranged (Va. Gaz., P&D, 12 Sept. 1766 and P, 15 Sept. 1775; Fredericksburg Va. Herald, 23 Oct. 1788). His fellow Freemasons sometimes adjourned there for food and entertainment after meeting at the town hall (goolrickJohn T. Goolrick. Fredericksburg and The Cavalier Country, America’s Most Historic Section: Its Homes[,] Its People and Romances. Richmond, Va., 1935., 37). Born in Westmoreland County, Weedon served in the Virginia Regiment during the French and Indian War, being commissioned an ensign in 1755 and later rising to the rank of captain. Before April 1764 he married Catharine Gordon (d. 1797) of Fredericksburg, and by 1766 he was running the tavern on the main street, which her parents had previously owned and operated (king [2]George H. S. King. “General George Weedon.” William and Mary Quarterly, 2d ser., 20 (1940): 237–52.).



   
   the club: It was a common practice among Virginia gentlemen of this time, when dining or supping at a tavern, to do so in groups either at a private table or, at a large tavern like Weedon’s, in a private room. They would be served as a unit by the innkeeper and then would club for the cost of the food, drink, and room; that is, they would divide the total bill equally (gibbsPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 98–107). On this evening GW paid 2s. 6d. as his share of the club and lost 1s. 6d. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).



 


9. Set of for Robt. Ashbys, and after dining by the way, reachd it a little after dark.

	
   
   Capt. Robert Ashby (c.1707–1792) was the second son of Thomas Ashby (see entry for 12 Mar. 1748). Robert had worked as a marker for GW during the survey of the Fairfax lands in 1748 and was now living at Yew Hill, Fauquier County, about eight miles south of Ashby’s Gap on the southern road to Winchester.



 


10. Went out to run out the bounds of the Land I bot. of Carters Estate but the Weathr. being very cold & windy was obligd to return.


   
   George Carter, the youngest son of Robert “King” Carter, died intestate in England c.1742. To settle his estate the Virginia Assembly passed an act (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:300) in 1744 directing trustees to sell Carter’s vast holdings of more than 20,000 acres of land in Prince William, Fairfax, and Frederick counties. Twenty years later less than half of the lands had been sold, and Carter’s heirs petitioned the Assembly to name a new set of trustees to sell the remaining acreage. An act was passed in 1766 (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:215) naming Robert Burwell, Fielding Lewis, and GW as the new trustees. In Nov. 1767 they met at Capt. Robert Ashby’s home in Fauquier County to sell the remaining lands and GW bought 2,682 acres “of Geo Carter’s Estate” for himself (Va. Gaz., P&D, 19 Nov. 1767; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 257).



 


11. Went out again on the same business & returnd at Night to Captn. Ashbys.
 


12. At Captn. Ashbys all day. In the afternoon Captn. Marshal came & spent the Evening.


   
   
   Thomas Marshall (1730–1802), father of Chief Justice John Marshall, was a burgess for Fauquier County 1761–67, 1769–73, and 1775–76. He was a delegate to the first three Virginia Conventions in 1775, and served as colonel of the Third Virginia Regiment during the Revolution. In the 1780s he moved with his family to Kentucky and represented Fayette County in the Virginia House of Delegates. At the time of this entry, Marshall was living at “The Hollow” near present-day Markham, Va., about five miles from Robert Ashby’s Yew Hill home.



 


13. Out a Surveying till Night with sevel. attending.
 


14. Out in like manner.
 


15. Out again with many People attending.
 


16. Ditto—Ditto—Ditto.
 


17. Executing Leases to those who had taken Lotts—being at Captn. Ashbys.


   
   GW had cut up his purchase of Carter’s land into lots of about 100 acres each and was leasing them on a long-term basis to local farmers for about £4 Virginia currency per lot. On this day GW made at least 11 leases, some of which were for more than one lot. In GW’s lease to George Russell, a fairly typical one, Russell was to be charged 30s. for each hand over four that was worked on the lot. Within ten years Russell was to plant and tend “at least Fifty Winter Apple trees at Thirty feet distance every way from each other and One hundred Peach trees at Sixteen feet distance every way from each other” and to build “a Good dwelling house at least Sixteen feet square of framed Work or Loggs Sawed and well hewed and a Barne or Tobacco house of Convenient Size or other houses and Buildings Equal thereto.” GW retained the right to “all Mines Minerals and Quaries,” as well as most of the timber, and reserved to himself “the Priviledge of hunting and fowling in or upon any part” of Russell’s lot (17 Mar. 1769, ViWarFauCt).



 


18. Went up to Greenway Court where I dined and stayd all Night. Met Colo. Lewis here.


   
   Greenway Court was not only the residence of Lord Fairfax but also the permanent location of the proprietor’s land office. There GW and Fielding Lewis, in their capacity as trustees for the sale of George Carter’s estate, paid Fairfax the balance of quitrents owed by the estate since 1746 (receipt from Thomas, Lord Fairfax, to GW and Lewis, 18 Mar. 1769, DNA).



 


19. Went with Colo. Lewis to his Plantations where I stayd all day & Night.
 


20. Executing in the forenoon Deeds, & settling with those who had purchd. Carters Land upon Opechon. In the afternoon rid to Valentine Crawfd.

   

   
   
   Opequon Creek, then in Frederick County, now divides Berkeley and Jefferson counties, W.Va. It rises a few miles southeast of Winchester and flows into the Potomac 15 or 16 miles above Harpers Ferry (kerchevalSamuel Kercheval. A History of the Valley of Virginia. 4th ed. Strasburg, Va., 1925., 305; norris [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 29).



 


21. Went & laid of 4 Lots at the head of Bullskin for several Tenents.
 


22. Filling up leases for them at Val Crawfords all day.
 


23. Set of homewards. Breakfasted at Mr. Ariss’s dind undr. the Ridge & lodgd at Wests.


   
   John Ariss (d. 1799), originally of Westmoreland County, was one of the most successful architects and builders in Maryland and northern Virginia. In

1769 he moved from Richmond County to Frederick (later Berkeley) County. Although he has been credited with participating in work on the Mount Vernon mansion house 1757–59 and 1773–87, no documentary evidence has been found to support such a view (watermanThomas Tileston Waterman. The Mansions of Virginia, 1706–1776. Chapel Hill, N.C., 1946., 243–300, 419). In 1788 he leased 700 acres on GW’s Bullskin tract at £60 a year (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281).



 


24. Reachd home before dinner. Found Colo. Bassett, Lady & 2 Childn. Betcy & Nancy here also Mr. W[arne]r Washington & Jacky Custis.

   
   
   Betcy and Nancy are Elizabeth Bassett (1758–1773), who died in childhood, and Anna Maria Bassett (1763–1773), who was the second Bassett daughter so named, the first, born in 1760, having died in infancy.



 


25. Went a fox hunting with Colo. Bassett & Mr. Bryan Fairfax—who also came here last night. Started & run a fox into a hole after an hours chase. Mr. Fairfax went home after dinner. Dog fox killd.
 


26. Took an airing with Colo. Bassett on horse back. Mr. R. Alexander came in the Evg.
 


27. Went a Fox hunting—found and was run out of hearing by some of the Dogs.
 


28. Hunting again. Found a fox & killd it in an hour and an half. Mr. Magowan & Vale. Crawford came here today.

	
   
   On 26 Jan. of this year GW wrote to Rev. Jonathan Boucher that Magowan “has been fortunate in a Presentation to a good Parish . . . and is now living therein” (writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 2:498–99). This was the parish of St. James (commonly called Herring Creek Parish) which lay between Herring Creek and the West River in Anne Arundel County, Md. Magowan had apparently passed up Frederick Parish, Va., which was much larger in area and probably not as wealthy as St. James.



 


29. Rid with Colo. Bassett into the Neck. Vale. Crawford went to Colo. Fairfax’s.
 


30. Dined at Colo. Fairfax’s along with Colo. Bassett & Lady—returnd in the Eveng.
 


31. Hunting—found a fox & killd him in a hour. This & the last were both Dog Foxes. Mr. Magowan went to Alexandria.
